Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 10, 2015

The Court of Appeals hereby passes the following order:

A15A2339, A15A2340. HAHN v. THE STATE (two cases).

      Appellant, Jamie P. Hahn, filed the captioned pro se appeals from the trial
court’s denial of his pro se motion seeking documents and records at government
expense. In each appeal, Appellant was provided with a docketing notice from this
Court informing him that the captioned appeals were docketed in this Court on
August 12, 2015, and that an Appellant’s brief, including enumeration of errors, in
each appeal was due to be filed within 20 days of docketing – no later than September
1, 2015. Court of Appeals Rules 22 (a); 23 (a). Because Appellant did not timely file
a brief and enumeration of errors in either of the captioned appeals, nor did Appellant
obtain an extension of time for filing, both of the captioned appeals are DISMISSED.
Court of Appeals Rule 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                             11/10/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.